Broyles, O. J.
The defendant was convicted of operating a lottery, known as “the number game,” for the hazarding of money. In a misdemeanor, any person who aids or abets another in the commission of the offense is guilty as a principal. The evidence, while circumstantial, was suf*195ficient to authorize the trial judge, presiding without the intervention of a jury, to find, to the exclusion of every other reasonable hypothesis, that the accused was actively aiding and abetting other persons in the commission, of the offense charged. The judge of the superior, court did not err in overruling the certiorari.
Decided February 2, 1937.
Swift Tyler, Jr., Ernest Watts, for plaintiff in error.
John S. McClelland, solicitor, John A. Boylcin, solicitor-general, J. W. LeCraw, contra.

Judgment affirmed.


MacIntyre and Querry, JJ., concur.